J-S26035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TODD RICHARD OYLER                         :
                                               :
                       Appellant               :   No. 127 MDA 2022

             Appeal from the PCRA Order Entered December 14, 2021
       In the Court of Common Pleas of Adams County Criminal Division at
                         No(s): CP-01-CR-0001246-2015


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: AUGUST 16, 2022

        Appellant, Todd Richard Oyler, appeals from the December 14, 2021,

order entered in the Court of Common Pleas of Adams County, which denied

Appellant’s first petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546. After a careful review, we affirm.

        The relevant facts and procedural history are as follows: Appellant was

arrested in connection with the sexual abuse of his stepdaughter (“the

Victim”). On August 1, 2017, Appellant, who was represented by counsel,1



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1At trial, Gerald Lord, Esquire was the “first seat attorney” for Appellant while
Samuel Gates, Esquire was the “second seat attorney” for Appellant. N.T.,
6/11/21, at 14-15.
J-S26035-22


proceeded to a jury trial. The trial court has summarized the testimony from

the jury trial as follows:

            [The Victim] was born [in] November [of] 2003 and was
      fourteen years old on the dates of trial. The Victim testified that
      her Dad had majority custody, and she would go to her Mom and
      Appellant’s house every weekend. The Victim testified that her
      Mom and Appellant initially lived in an apartment in Hanover (York
      County) and then moved to a house in New Oxford (Adams
      County). The Victim identified Appellant at trial as…her stepfather.
            The Victim testified that Appellant sexually abused her over
      a number of years. The Victim testified that the abuse started
      when she was four years old and continued until she was six or
      seven [years old]. The Victim testified that the sexual abuse
      started at her Mom and Appellant’s apartment in Hanover and
      continued when her Mom and Appellant moved to the house in
      New Oxford. The Victim testified that the sexual abuse happened
      every weekend when she visited her Mom and Appellant[,] and
      [the incidents] would occur in her bedroom at night while
      everyone [else] was asleep.
            The Victim testified that Appellant called his penis “dragon.”
      The Victim testified Appellant made the Victim lick his “dragon,”
      [and] Appellant would lick the Victim’s vaginal area[.] Appellant
      would make the Victim sit on top of him while he was lying down
      and make the Victim rub her vaginal area across Appellant’s
      “dragon”….Appellant also touched the breasts and vaginal areas
      of the Victim with his hands. The Victim testified Appellant put his
      fingers in the hole of the Victim’s vaginal area and told the Victim
      “it had to stretch,” referring to the Victim’s vagina.
            The Victim testified that she did not remember the sexual
      acts occurring when she was eight or nine [years old]. The Victim
      also testified these sexual acts stopped after Appellant was
      diagnosed with cancer, which occurred when the Victim was in
      fourth grade. The Victim testified that the touching resumed when
      the Victim was in fifth grade, which coincided with Appellant
      recovering from cancer. The Victim testified the last abuse
      happened in October [and April] of fifth grade…, and Appellant
      touched her breasts, butt[,] and legs.
            The Victim testified that her friend, L.D., was the first person
      the Victim told concerning Appellant sexually abusing her. This
      occurred while the Victim and L.D. were in fifth grade. L.D.


                                      -2-
J-S26035-22


       testified that the Victim told her in April of fifth grade that her
       stepfather had sex with her and touched her private areas. L.D.
       told her parents about the abuse that night. Erin Driesbach
       testified that in April [of] 2015 she worked for Adams County
       Children and Youth Services. Ms. Driesbach had received a
       referral concerning sexual abuse of the Victim and interviewed the
       Victim at her school in New Oxford on April 10, 2015.
             Other trial testimony revealed that Appellant was forty-nine
       years old on August 1, 2017. Appellant started dating…the mother
       of the Victim in 2005[,] and [he] moved in with the Victim’s
       mother at *** York Street, Hanover, York County, Pennsylvania,
       on November 1, 2010. The Victim turned four [years old] [in]
       November [of] 2007. Appellant was diagnosed with cancer [in]
       June [of] 2013.

Trial Court Opinion, filed 5/2/18, at 1-3.

       At the conclusion of trial, the jury convicted Appellant of two counts of

involuntary deviate sexual intercourse with a child, and one count each of

unlawful contact with a minor, aggravated indecent assault, indecent assault,

and corruption of minors.2 On October 17, 2017, the trial court sentenced

Appellant to an aggregate of sixteen years to forty years in prison.

       Appellant filed a timely direct appeal contending the verdict was against

the weight of the evidence; Appellant was deprived of his due process rights

to confrontation at his preliminary hearing; the trial court erred in removing a

juror on the final day of trial; and Appellant was deprived of his due process

rights when the Commonwealth failed to provide an adequate Bill of

Particulars.


____________________________________________


2 18 Pa.C.S.A. §§ 3123(b), 6818(a)(1), 3125(a)(7), 3126(a)(7), and
6301(a)(1)(i), respectively.

                                           -3-
J-S26035-22


      Concluding Appellant was not entitled to relief, this Court affirmed his

judgment of sentence on November 7, 2018. See Commonwealth v. Oyler,

No. 396 MDA 2018 (Pa.Super. filed 11/7/18) (unpublished memorandum).

Appellant filed a timely petition for allowance of appeal, which our Supreme

Court denied on July 23, 2019. Appellant did not file a petition for a writ of

certiorari with the United States Supreme Court.

      New counsel entered his appearance on behalf of Appellant, and on

August 19, 2020, Appellant filed a timely, counseled PCRA petition, which

counsel later supplemented. On June 11, 2021, the PCRA court held an

evidentiary hearing, and by order filed on December 14, 2021, the PCRA court

denied Appellant’s PCRA petition. This timely, counseled appeal followed on

January 13, 2022. All Pa.R.A.P. 1925 requirements have been met.

      On appeal, Appellant sets forth the following issues in his “Statement of

the Questions Involved” (verbatim):

      I.    Whether Appellant’s trial counsel rendered ineffective
      assistance of counsel by failing to impeach the Victim with prior
      inconsistent statements, physical evidence, and testimony from
      her mother?
      II.   Whether Appellant’s trial counsel rendered ineffective
      assistance of counsel by failing to provide him with accurate legal
      advice regarding character witnesses, and failing to conduct a
      reasonable investigation into whether to call character witnesses
      that were able and willing to testify on Appellant’s behalf?

Appellant’s Brief at 4 (suggested answers and unnecessary capitalization

omitted).




                                      -4-
J-S26035-22


      Initially, we note our standard of review for an order denying PCRA relief

is limited to whether the record supports the PCRA court’s determination, and

whether that decision is free of legal error. Commonwealth v. Sattazahn,

597 Pa. 648, 952 A.2d 640, 652 (2008). “We must accord great deference to

the findings of the PCRA court, and such findings will not be disturbed unless

they have no support in the record.” Commonwealth v. Scassera, 965 A.2d

247, 249 (Pa.Super. 2009) (citation omitted).

      On appeal, Appellant challenges the effectiveness of his trial counsel.

Because there is a presumption that counsel provided effective representation,

the defendant bears the burden of proving ineffectiveness. Commonwealth

v. Ali, 608 Pa. 71, 10 A.3d 282 (2010). To prevail on an ineffective assistance

claim, a defendant must establish “(1) [the] underlying claim is of arguable

merit; (2) the particular course of conduct pursued by counsel did not have

some reasonable basis designed to effectuate his [client’s] interests; and (3)

but for counsel’s ineffectiveness, there is a reasonable probability that the

outcome of the proceedings would have been different.” Id., supra, 10 A.3d

at 291 (citations omitted).   A failure to satisfy any prong of the test for

ineffectiveness will require rejection of the claim. Id.   Notably, “[c]ounsel

cannot be deemed ineffective for failing to raise a meritless claim.”

Commonwealth v. Johnson, 635 Pa. 665, 139 A.3d 1257, 1272 (2016)

(citation omitted).




                                     -5-
J-S26035-22


       In his first issue, Appellant claims trial counsel was ineffective in failing

to impeach certain aspects of the Victim’s direct testimony during the

defense’s cross-examination of the Victim and/or during the defense’s direct

examination of the Victim’s mother.3

       Specifically, Appellant claims trial counsel should have impeached the

Victim’s testimony that she was sexually assaulted by Appellant with evidence

of her prior inconsistent statement. In this regard, Appellant contends that,

at the PCRA hearing, the Victim’s mother testified that, approximately six

months prior to when the Victim reported her accusations of sexual abuse, the

Victim, in her mother’s presence, “advised [her] doctor that she had neither

been sexually active nor abused.” Appellant’s Brief at 16. Appellant contends

trial counsel should have used this prior inconsistent statement for

impeachment purposes during the cross-examination of the Victim and/or

during the direct examination of the Victim’s mother.

       Further, Appellant contends trial counsel was ineffective in failing to

impeach the Victim’s testimony that Appellant closed the bedroom door at the

York Street apartment while he was sexually abusing her. In this regard,

Appellant indicates that, at the PCRA hearing, the Victim’s mother testified the



____________________________________________


3  The Commonwealth called the Victim as a witness during trial, and
Appellant’s trial counsel cross-examined her, as well as twice recross-
examined her. The defense called the Victim’s mother as a witness during
trial, and Appellant’s trial counsel examined her on direct, as well as on
redirect.

                                           -6-
J-S26035-22


“apartment on York Street was exceedingly small, in fact 900 square

feet,…[and the Victim’s] bedroom door was always open and would not close

because a changing table was in the way.”         Id.   Appellant contends trial

counsel should have used the evidence of “the physical layout of the York

Street home,” including that the bedroom door would not close, to

demonstrate it was “virtually impossible for Appellant to have sexually

assaulted [the Victim] without her mother’s knowledge over the course of two

years.” Id. at 17.

       It is well-settled that “[a] failure to impeach a key witness is considered

ineffectiveness in the absence of a reasonable strategic basis for not

impeaching.” Commonwealth v. Small, 602 Pa. 425, 980 A.2d 549, 565

(2009) (citation omitted).

       Here, as to Appellant’s claim trial counsel was ineffective in failing to

impeach the Victim on cross-examination regarding an alleged prior

inconsistent statement that she made to her doctor,4 as well as the physical



____________________________________________


4 Appellant also suggests trial counsel should have cross-examined “the Victim
with a prior statement alleging that Appellant had forced her to shower with
him, an accusation that she did not make at trial[.]” Appellant’s Brief at 17.
Attorney Lord testified at the PCRA hearing that he did not cross-examine the
Victim about her prior allegation as it would “highlight” for the jury an out of
court accusation against Appellant to which the Victim did not testify at trial.
N.T., 6/11/21, at 82. The PCRA court concluded trial counsel had a reasonable
basis for his strategic decision, and we find no error. See Commonwealth v.
Williams, 636 Pa. 105, 141 A.3d 440 (2016) (setting forth principles of law
regarding the reasonable basis prong of the ineffective assistance of counsel
test).

                                           -7-
J-S26035-22


layout of the York Street apartment, the PCRA court concluded trial counsel

provided a reasonable basis for his trial strategy.

      Regarding the reasonable basis prong of the ineffective assistance of

counsel test, our Supreme Court has relevantly stated the following:

      When assessing whether counsel had a reasonable basis for his
      act or omission, the question is not whether there were other
      courses of action that counsel could have taken, but whether
      counsel’s decision had any basis reasonably designed to effectuate
      his client’s interest….[T]his cannot be a hindsight evaluation of
      counsel’s performance, but requires an examination of “whether
      counsel made an informed choice, which at the time the decision
      was made reasonably could have been considered to advance and
      protect [the] defendant’s interests.” Our evaluation of counsel’s
      performance is “highly deferential.”

Commonwealth v. Williams, 636 Pa. 105, 141 A.3d 440, 463 (2016)

(citations and quotations omitted).

      At the PCRA hearing, on direct examination by PCRA counsel, Attorney

Lord relevantly testified as follows:

            [T]he strategy I was employing in this case in terms of
      cross-examination of [the Victim], and I want to say this because
      I [am] assuming it’s going to come up a few more times, there
      were things coming out in the trial through other Commonwealth
      witnesses that differed from what she was stating in court either
      through direct or cross-examination.
            And in this particular case, after [the Victim] testified on
      direct examination, she gave very compelling and persuasive and
      credible testimony. And I took that into consideration when I
      began to cross-examine her. And I also sensed that if I—based
      on the way she was—her demeanor was in court, I sensed that if
      I pushed her on inconsistencies, connect with what she said to
      other people, that was most of which was coming in at trial, rather
      than just bringing it out on my closing statements, which I tried
      to do, she was going to break down and start crying in front of the
      jury. And I was concerned about the impact that might have.


                                        -8-
J-S26035-22


            So, sometimes I’ll cross-examine a victim if I think I can do
     it without raising concern on the part of the jury of me attacking
     the witness.
           In this particular case, I judged that it was going to be a
     better idea to let her say what she said and let the other—the jury
     was hearing what she said to the interviewers and then bring out
     what I could or what I could remember about the inconsistencies
     in my closing argument.
                                   ***
          Some of the decisions I made about cross-examining her
     were made based on the fact that her demeanor was such that I
     was being careful [as to] what I did cross-examine her about. And
     I knew that the jury had heard her inconsistent statements that
     were put in the record.
                                   ***
           [M]y strategy in this case was to bring out examples of
     inconsistencies in [the Victim’s] testimony, knowing that the jury
     heard these inconsistencies, [during] closing statement.
                                   ***
           But there were quite a few inconsistencies that all came out
     through other testimony and witnesses in the trial. Based on my
     strategy not to attack her because you could tell by her demeanor
     she did break down, I was concerned about what impact that
     would have with the jury, I decided to let the jury—I relied on the
     jury to remember the inconsistencies and I brought some of them
     up in closing.

N.T., 6/11/21, at 29-30, 33, 53.

     Additionally, Attorney Lord testified on cross-examination at the PCRA

hearing that he was hesitant to question the Victim vigorously on cross-

examination at trial because he did not want to alienate the jury. Id. at 79.

He reiterated that he brought out many inconsistencies in the Victim’s

testimony via the testimony of other witnesses, including Appellant and the




                                     -9-
J-S26035-22


Victim’s mother, and he was concerned the Victim would “break down” in front

of the jury if he “pushed too hard” on cross-examination. Id. at 79-80.

      Attorney Gates confirmed at the PCRA hearing that he and Attorney Lord

discussed trial strategy.   He indicated that, with the Victim being a young

child, Attorney Lord had to be “careful on what” to impeach the Victim on so

the “jury [didn’t] feel that [he was] beating up on her.” Id. at 127.

      We agree with the PCRA court that trial counsel offered a reasonable

strategic basis for the scope of impeachment of the Victim on cross-

examination. As the PCRA court indicated:

              [Appellant’s] argument neglects to acknowledge both the
      difficulty inherent in trial counsel’s cross-examination of the Victim
      and the necessity of careful professional judgment in this
      challenging task.
                                   ***
            [C]ross-examination of a child victim is fraught with peril
      and admits of no bright-line rules….The decision of whether, and
      to what extent, to cross-examine a child,…alleged to be the victim
      of sexual misconduct by a defendant, is one of the most difficult
      challenges facing a trial lawyer. In sexual abuse cases involving
      young victims, [a] vigorous and slashing cross-examination is
      rarely appropriate; [defense counsel’s] general goal is to
      undermine the consistency of the child’s story and to suggest the
      child may have been influenced to exaggerate or fabricate--
      leaving much to final argument.
            Here, in view of the Victim’s believability and apparent
      emotional fragility during her trial testimony, trial counsel made a
      sound professional judgment not to wage a full-scale attack on
      the Victim’s credibility during cross-examination….[T]rial counsel
      had a reasonable basis for caution when cross-examining the
      Victim.




                                     - 10 -
J-S26035-22


PCRA Court Opinion, filed 12/14/21, at 10-12 (quotation and quotation marks

omitted).   We agree with the PCRA court’s sound reasoning and conclude

Appellant is not entitled to relief on this ineffectiveness claim. See Williams,

supra.

      Regarding Appellant’s claim trial counsel should have questioned the

Victim’s mother on direct examination at trial about the Victim allegedly

reporting to her doctor she had not been sexually abused, Attorney Lord

testified at the PCRA hearing that he has no recollection of Appellant or the

Victim’s mother advising him that the Victim made this alleged statement to

her doctor. N.T., 6/11/21, at 90.      He noted the medical records made no

mention of the Victim’s alleged out of court statement. Id.

      Accordingly, assuming, arguendo, that the Victim’s mother’s testimony

as to the alleged out of court statement, which the Victim made to her doctor,

would have been admissible as impeachment evidence via the Victim’s

mother’s direct testimony at trial, we agree with the PCRA court that Attorney

Lord provided a reasonable basis for not utilizing the statement. That is, there

is no evidence Attorney Lord knew or should have known about the alleged

statement. Ali, supra.

      As to Appellant’s claim trial counsel was ineffective in failing to question

the Victim’s mother about the physical layout of the York Street apartment,

we note trial counsel questioned the Victim’s mother about the apartment

during direct examination at trial. N.T., 8/2/17, at 200-06. Specifically, the


                                     - 11 -
J-S26035-22


Victim’s mother testified at length about the layout of the apartment and

indicated the family kept the doors to rooms open. Id.

      In any event, to the extent Appellant claims trial counsel should have

elicited from the Victim’s mother that one of the bedroom doors could not

physically be shut since it was partially blocked by a changing table while the

family lived at the York Street address, Attorney Lord testified neither

Appellant nor the Victim’s mother informed him that the door could not be

closed. N.T., 6/11/21, at 41. Further, Attorney Lord suggested that, in his

view, it was inconsequential for the jury to hear that one of the bedroom doors

could not be shut since the Victim’s mother testified the family kept the doors

open. Id. at 85-86.

      We agree with the PCRA court that Attorney Lord provided a reasonable

basis for not specifically asking the Victim’s mother whether the bedroom door

was able to be closed. See Ali, supra. That is, there is no evidence Attorney

Lord knew or should have known that a changing table partially blocked the

door while the family lived in the York Street apartment. Ali, supra.

Moreover, given that the Victim’s mother testified the doors were left open,

we conclude Appellant has failed to demonstrate any prejudice by counsel’s

omission. See Commonwealth v. Albrecht, 554 Pa. 31, 720 A.2d 693, 701

(1998) (“[I]f it is clear that [an] [a]ppellant has not demonstrated that

counsel’s act or omission adversely affected the outcome of the proceedings,

the claim may be dismissed on that basis alone[.]”).


                                    - 12 -
J-S26035-22


      In his next issue, Appellant claims trial counsel was ineffective in

providing inaccurate advice to him as to what constituted a character witness

and in failing to investigate whether potential character witnesses existed. We

conclude Appellant is not entitled to relief.

      Appellant contends that, prior to trial, his counsel “explained to [him]

that, in order to call a character witness at trial, the witness cannot know the

defendant personally, and can only testify about his reputation in the

community.”     Appellant’s Brief at 24.        Appellant suggests that counsel’s

mistaken advice that Appellant could not “personally” know his character

witnesses led to Appellant failing to provide trial counsel with the names of

various character witnesses.      Thus, Appellant contends trial counsel was

ineffective.

      The admission of character evidence is controlled by Pa.R.E. 404 and

405. According to Pa.R.E. 404(a)(2)(A), “a defendant may offer evidence of

the defendant’s pertinent trait[.]” The official comment to Pa.R.E. 404 further

clarifies that subsection (a)(2)(A) “allows the defendant to ‘put his character

in issue,’ usually by calling character witnesses to testify to his good reputation

for a law-abiding disposition, or other pertinent trait of character.” Pa.R.E.

404, Comment. Pursuant to Pa.R.E. 405(a): “When evidence of a person’s

character or character trait is admissible, it may be proved by testimony about

the person’s reputation. Testimony about the witness’s opinion as to the

character or character trait of the person is not admissible.”


                                      - 13 -
J-S26035-22


      This Court has explained:

      Evidence of good character offered by a defendant in a criminal
      prosecution must be limited to his general reputation for the
      particular trait or traits of character involved in the commission of
      the crime charged. Such evidence must relate to a period at or
      about the time the offense was committed and must be
      established by testimony of witnesses as to the community
      opinion of the individual in question, not through specific acts or
      mere rumor.

Commonwealth        v.   Radecki,    180      A.3d   441,   453–54    (Pa.Super.

2018) (quotation omitted). See generally Commonwealth v. Luther, 463

A.2d 1073 (Pa.Super. 1983) (holding that, in a rape case, evidence of the

character of the defendant would include testimony concerning his general

reputation in the community with regard to such traits as non-violence, good

moral character, chastity, and disposition to observe good order).

      Here, assuming, as Appellant suggests, there is no prohibition on a

character witness personally knowing a defendant, we conclude Appellant has

failed to meet his burden of proving that trial counsel provided him with advice

to the contrary.

      During the PCRA hearing, Attorney Lord testified he recalled discussing

with Appellant character witnesses and explaining the importance of character

witnesses. N.T., 6/11/21, at 63. Attorney Lord testified he advised Appellant

as follows regarding character witnesses:

            So, I remember talking to [Appellant] about [character
      witnesses]. And I told him that in Pennsylvania it’s kind of an
      awkward rule, but if you are in a community, I said it could be
      your employment community, your neighborhood community, if
      you go to church or church community, even your family

                                     - 14 -
J-S26035-22


     community, if you’re in a community and in that community you
     know people and those people know you and they also know other
     people in that community that know you and they heard your
     reputation being discussed for personal character traits, they’re
     allowed to come in to court and tell the Court and the jury that,
     yeah, I know [Appellant], I know other people in this particular
     community that know [Appellant] and his reputation in the
     community for pertinent character traits is good.

Id. at 63-64.

     Attorney Lord specifically testified he never told Appellant or the Victim’s

mother that the character witnesses could not personally know Appellant. Id.

at 66. Attorney Lord testified that he “would never call a witness who does

not know someone as a character witness.” Id. at 97.

     Attorney Gates testified that he was present during a meeting with

Attorney Lord and Appellant. Id. at 116-17. During this meeting, Appellant

reported there were “not too many people that would be available to come

and say that he was a law-abiding, nice guy.”        Id. at 117.    He testified

Appellant told him and Attorney Lord that he “didn’t have a big cycle [sic] of

friends[.]” Id. He indicated Appellant described himself as a “loner” without

friends at work. Id. at 128. As to whether Attorney Gates told Appellant that

character witnesses could not personally know him, Attorney Gates indicated

he could not “imagine [he] would have said that [to Appellant] because it’s

not what I believe to be true.” Id. at 119.

     In its opinion, the PCRA court specifically indicated it found Attorney

Lord’s and Attorney Gates’ testimony in this regard to be credible. See PCRA

Court Opinion, filed 12/14/21, at 8. Thus, the PCRA court found there was no

                                    - 15 -
J-S26035-22


arguable merit to Appellant’s underlying claim.     Id. We are bound by the

PCRA court’s credibility determinations, and we find no error in this regard.

See Commonwealth v. Johnson, 600 Pa. 329, 966 A.2d 523 (2009).

       Appellant next claims trial counsel was ineffective in failing to

investigate potential character witnesses. Appellant claims he had numerous

character witnesses who would have testified on his behalf during trial.

       With regard to the failure to investigate potential witnesses, our

Pennsylvania Supreme Court has held as follows:

             Counsel has a general duty to undertake reasonable
       investigations or make reasonable decisions that render particular
       investigations unnecessary....The duty to investigate...may
       include a duty to interview certain potential witnesses; and a
       prejudicial failure to fulfill this duty, unless pursuant to a
       reasonable strategic decision, may lead to a finding of ineffective
       assistance....
             [W]here there is a limited amount of evidence of guilt, it is
       per se unreasonable not to attempt to investigate and interview
       known eyewitnesses[5] in connection with defenses that hinge on
       the credibility of other witnesses....
            [S]uch a per se failing as to performance, of course, does
       not make out a case of prejudice....



____________________________________________


5We note this Court has explained that:
     [A] failure to investigate and interview a witness claim overlaps
     with declining to call a witness since the petitioner must prove: (i)
     the witness existed; (ii) the witness was available to testify; (iii)
     counsel knew of, or should have known of, the existence of the
     witness; (iv) the witness was willing to testify; and (v) the
     absence of the testimony was so prejudicial as to have denied the
     defendant a fair trial.
Commonwealth v. Pander, 100 A.3d 626, 638-39 (Pa.Super. 2014) (en
banc) (quotation marks and quotation omitted).

                                          - 16 -
J-S26035-22


Johnson, supra, 966 A.2d at 535–36 (citations omitted) (footnote added).

      During the PCRA hearing, Attorney Lord testified character witnesses

are “a big issue with him,” and he had “at least two meetings” with Appellant

about character witnesses. N.T., 6/11/21, at 63. He testified:

      I remember talking to [Appellant] about where he lived and where
      he worked. And he told me that he had no one he could offer to
      me that I could use as a character witness for him. And we talked
      about that more than once. And I never—unfortunately, never
      was told by him that he had anybody in any community he was in
      that he could offer as a character witness at trial.

Id. at 65.

      On cross-examination, Attorney Lord confirmed that, with regard to

character testimony, he talked to Appellant about the significance of such

testimony, but Appellant “was unable to provide [him] with any character

witness information[.]” Id. at 86.

      Attorney Gates confirmed that on “at least one occasion or more than

one occasion…we talked about, you know, [the] need [for] the character

witnesses.” Id. at 117. However, he indicated the discussions with Appellant

as to this topic were not “fruitful [and Appellant] couldn’t come up with any at

the time.” Id.

      On cross-examination, Attorney Gates confirmed he and Attorney Lord

discussed character witnesses with Appellant, but Appellant “didn’t seem…[to

have] anybody that he could present as character witnesses.” Id. at 126.

      In its opinion, the PCRA court specifically indicated it found Attorney

Lord’s and Attorney Gates’ testimony in this regard to be credible. See PCRA

                                     - 17 -
J-S26035-22


Court Opinion, filed 12/14/21, at 9. The PCRA court specifically found that,

despite being asked by counsel, “Appellant never provided counsel with the

names of potential character witnesses.” Id. The PCRA court concluded there

was no evidence counsel knew or should have known of the existence of any

character witnesses, and counsel properly investigated whether such

witnesses exited. See id. Thus, the PCRA court found there was no arguable

merit to Appellant’s underlying claim. Id. We are bound by the PCRA court’s

credibility determinations, and we find no error in this regard. See Johnson,

supra.

      For all of the foregoing reasons, we affirm the PCRA court’s denial of

Appellant’s first PCRA petition.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/16/2022




                                   - 18 -